Citation Nr: 0307620	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
with psychotic features.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1967 
to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.  

No hearing has been conducted in this case.  In July 2002, 
the appellant requested a hearing by videoconference before a 
Veterans Law Judge, and one was scheduled for a date in April 
2003.  The RO notified him of the time and place of this 
hearing.  However, it is documented in the claims file that 
he failed to appear or request a postponement.  See 38 C.F.R. 
§ 20.704(d) (2002).  In July 2002, the appellant also 
requested a hearing before an RO hearing officer.  See 
38 C.F.R. § 3.103(c) (2002).  Such a hearing did not take 
place.  However, the claims file contains a VA Form 21-4138, 
Statement in Support of Claim, that the appellant submitted 
to the RO in March 2003 in which he indicated that he no 
longer wished to have a "personal hearing" other than the 
requested videoconference hearing.  The Board concludes that 
with this statement, the appellant withdrew his request for a 
hearing before a RO hearing officer.  The Board notes that in 
the VA Form 646, Statement of Accredited Representative in 
Appealed Case, filed in March 2003, the appellant's 
representative affirmed that there is no additional evidence 
to submit in support of the appeal.

In March 2003, before the claims file was transferred to the 
Board, the RO received VA medical records for the appellant 
that are dated in 2002.  When the agency of original 
jurisdiction receives additional evidence before transferring 
the record to the Board and that evidence was not addressed 
before in the statement of the case (SOC) or a supplemental 
statement of the case (SSOC), a SSOC considering that 
evidence must be issued to the claimant and his 
representative in accordance with 38 C.F.R. § 19.31 unless 
that evidence duplicates evidence dealt with in a previous 
SOC or SSOC or "is not relevant to the issue, or issues, on 
appeal."  38 C.F.R. § 19.37(a) (2002).  The Board has 
reviewed the additional evidence submitted in March 2003.  
Although the psychiatric disorder for which the appellant now 
seeks service connection is noted in the medical records as 
one of the diagnoses that he carries, actual psychiatric 
treatment or evaluation is not documented there.  Nor do the 
medical records address the question, directly or indirectly, 
whether there might be a relationship between his psychiatric 
disorder and an incident of his service.  In this case, as 
discussed in more detail below, this is what is relevant in 
this case - what is at issue and determinative of the claim.  
Furthermore, the medical records do not comment on the 
appellant's ability to work.  

Thus, the 2002 medical records submitted in March 2003 are 
not concerned with any matter material to the outcome of the 
claims.  That being the case, they do not represent evidence 
that is relevant to the issues on appeal.  See Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  If this had been relevant evidence, the claims 
would have had to be remanded to the RO for preparation of a 
new SSOC.  See 38 C.F.R. § 19.9 (2002).  Because the 
materials are not relevant to the claims, however, such 
action is not required.  See 38 C.F.R. §§ 19.31, 19.37 
(2002).  It would be futile to delay appellate consideration 
of this case to remand for issuance of a SSOC when the 
additional records are clearly not relevant, not 
determinative, and would not substantiate the claims.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The appellant is diagnosed currently with a bipolar 
disorder with psychotic features, but there is no competent 
and credible evidence that this disability may be associated 
with his military service.

3.  The appellant has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The appellant did not incur bipolar disorder with 
psychotic features as a result of his active military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  The claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) is legally 
insufficient.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The SOC, which was issued in May 2002, contained a summary of 
the provisions of the VCAA.

With respect to the duty to notify under the VCAA, the rating 
decision on appeal, as well as the SOC and a July 2002 SSOC, 
together have adequately informed the appellant of the types 
of evidence needed to substantiate his claims.  These 
notifications advised the appellant that his claim for a TDIU 
rating depended on a showing of service-connected disability 
and reviewed the propositions that had to be shown to 
establish service connection for the psychiatric disability 
claimed.  In February 2001, the RO sent to the appellant and 
his representative two letters, of the same date, asking the 
appellant to submit certain information pertinent to his 
claims.  Together, these letters completed the notice 
required by the VCAA.  The letters informed the appellant 
what evidence and information VA would be obtaining.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Therefore, the Board finds that the Department has 
fulfilled its duty to notify under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to assist a claimant with the development of 
evidence pertinent to a claim does not apply to the claim 
here of entitlement to a TDIU rating based on unemployability 
due to service-connected disability.  As is found in the 
decision that follows, that claim is legally insufficient, 
and cannot proceed, because there has been no grant of 
service connection in this case.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 
534 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  

However, VA has a duty under the VCAA to assist the appellant 
with the development of evidence pertinent to his service 
connection claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  The record shows that VA has fulfilled that 
duty.  All medical records referred to by the appellant in 
connection with this claim were requested by the RO if not 
first filed by the appellant himself or his representative.  
There is no reason to believe that any documentary evidence 
that could substantiate the claim remains outstanding.  In 
March 2001, the appellant submitted to the RO written 
confirmation that he knew of no such evidence that was 
outstanding.  In its VA Form 646 of March 2003, the 
appellant's representative indicated that it could identify 
no outstanding evidence relevant to the appeal.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The appellant was not provided a VA examination in connection 
with his service connection claim.  Competent evidence of 
record shows that the appellant is now diagnosed with the 
condition for which he is seeking benefits.   However, as is 
found in the decision that follows, there is no competent 
evidence that he was suffering from psychiatric illness 
during his service or that his current condition might be 
associated with his military service.  The appellant has made 
no specific allegations as to symptoms he experienced during 
service or incidents of his service that he feels led to his 
bipolar disorder; he has merely filed his claim for 
compensation.  Thus, no showing has been made by the evidence 
assembled - - which the veteran and his representative have 
indicated represents the entirety of the evidence that is 
pertinent to the claim - -  that would either require or 
justify the performance of a VA examination in this case.  
See id.  

The Board finds that VA has provided the appellant will all 
notice and assistance required by the VCAA under the 
circumstances presented by this case.  Additional action 
under the VCAA would not advance either of the claims.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, the Board will proceed to decide the claims on the 
basis of the record as it now stands on appeal.

B.  Service Connection 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order for a claimant to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2002).  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b) (2002).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  One such disease is 
psychosis, if manifested by a veteran to a compensable degree 
within one year after his or her separation from a period of 
active service consisting of 90 days or more during a period 
of war or after December 31, 1946.  38 C.F.R. § 3.307(a), 
3.309(a).  

The record in this case contains medical evidence confirming 
that the appellant has a current diagnosis of bipolar 
disorder with psychotic features.  Such a diagnosis is 
documented in state hospital records dated in 1998 and 1999 
and in private hospital records dated in 2000 and 2001.  

Presumptive service connection is not warranted.  There is no 
medical evidence in the record that the appellant exhibited 
psychosis during the one-year period immediately succeeding 
his separation from service nor any statement by him that he 
did.  The first medical evidence of such a condition is 
decades after his service.

Incurrence of a psychiatric disorder during service is not 
factually shown.  The appellant's service medical records are 
devoid of any reference to psychiatric illness, chronic or 
otherwise.  Indeed, the record contains no allegation from 
the appellant himself that he suffered from such illness 
during his military service.  These records clearly show 
denials by him upon separation that he ever experienced 
symptoms such as excessive worry or depression, as well as an 
April 1969 medical certificate clearing him to return to the 
United States indicating that he was free from mental 
illness, character, behavior, and intelligence disorder.  The 
appellant signed a statement in May 1969 that there had been 
no change in his medical status since the separation 
examination was conducted.

The Board notes that the appellant claims he was discharged 
from service because he was hyper and exhibited bad behavior.  
There are records showing that he engaged in behavior such as 
inappropriately going away on leave.  Such behavior is not 
necessarily indicative of a psychiatric condition, and there 
is no medical evidence indicating such.  Again, psychiatric 
evaluation at the time of his separation was expressly 
normal.

In addition, there is no medical evidence in the record that 
the psychiatric illness with which the appellant now suffers 
could be associated with any incident of his military 
service.  He has never stated that he has had continuity of 
symptomatology since service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  The appellant has never stated a medical 
professional has concluded he has a psychiatric disorder as 
the result of his military service.  Both in statements 
submitted in support of his claim and, as VA outpatient 
treatment records dated in June 2000 reveal, during the 
course of medical treatment, the appellant has alleged that 
this nexus exists.  However, he is not a competent source of 
proof of that proposition because, the record shows he is not 
a medical professional, but a lay person.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Only evidence 
proceeding from a medical source is regarded as competent on 
the question of the medical etiology of a disability for 
which VA benefits are sought.  Ed.  Such evidence, although 
required to sustain the claim, is absent in this case.  

Thus, the record contains neither an indication of a 
relationship between the current psychiatric disability of 
the appellant and his military service nor a showing, direct 
or presumptive, of incidence of psychiatric illness during 
that service.  The record does not implicate the doctrine of 
reasonable doubt.  Cf. 38 C.F.R. § 3.102.  Rather, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001) (holding that the doctrine of reasonable 
doubt is inapplicable where the evidence preponderates 
against a claim).  Therefore, the claim is denied.

C.  TDIU

The appellant has claimed entitlement to a total disability 
rating based on individual unemployability (TDIU) for 
compensation purposes.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disabilities are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service- 
connected disabilities.  Pursuant to 38 C.F.R. § 4.16(b), it 
is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled for compensation purposes.  

The record in this case shows that the appellant has not been 
granted service connection for any disability.  As a matter 
of law, therefore, unemployability for compensation purposes 
cannot be shown on this appeal.  See 38 C.F.R. § 3.341.  The 
claim is legally insufficient.  In Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999) held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Therefore, the 
appellant's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) for compensation 
purposes will be denied.  Sabonis, 6 Vet. App. at 429.
















	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to service connection for bipolar 
disorder with psychotic features is denied.

The claim of entitlement to a total disability rating based 
on individual unemployability (TDIU) for compensation 
purposes is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

